Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
“Based the depth camera” should read “based on the depth camera’s” on page 8 lines 26 and 27
“The rations in” should read “The ratios in” on page 9 line 17
“pre-defined formula” should read “pre-defined formulas” on page 9 line 22
Appropriate correction is required.

Claim Objections
Claims 3 and 13 objected to because of the following informalities:  
In claim 3 line 6 “defining an Y” should read “defining a Y”
In claim 13 line 6 “defining an Y” should read “defining a Y”. 
Appropriate correction is required.

Drawings
The drawings are objected to because of the following informalities.  
In fig. 2 S206 “gestrue recognition”” should read “gesture recognition”
In fig. 3 “Adaptive hand gestrue tracking and recognition” should read “Adaptive hand gesture tracking and recognition”
In fig. 3 S309 “Recogniuze hand gesture” should read “Recognize hand gesture” 
In fig. 3 S309 “ROI queque” should read “ROI queue” 
In fig. 4 CR is not a defined point. The Specification states “(1) the origin O of the face-shoulder coordinate system is defined to be the midpoint between the left and right shoulder curvature extremes SL and SR”. CR in fig. 4 should be corrected to read SR.
In fig. 5 S508 “compute topoly” should read “compute topology”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-2, 4-12, and 14-20 are allowed. Claims 3 and 13 will be allowed if the objections are corrected/overcome.

The following is an examiner’s statement of reasons for allowance: The prior art made of record fails to anticipate or make obvious the claimed invention in its entirety.

Claim 1 reads “A method for hand tracking and gesture recognition implemented in a computer system, comprising: receiving a current image from a camera system, the current image containing a face and shoulders of a human user;  from the current image, detecting face and shoulder features of the user; establishing a current face-shoulder coordinate system based on the detected face and shoulder features; transforming a previous hand region of interest, which is a region of interest containing a hand of the user and which has been generated from a previous image received from the camera system, from a previous face-shoulder coordinate system into the current face-shoulder coordinate system to generate a transformed previous hand region of interest; extracting a current hand region of interest from the current image, wherein the current hand region of interest is defined in the current face-shoulder coordinate system;  and  performing gesture recognition using the transformed previous hand region of interest and the current hand region of interest in the current face-shoulder coordinate system.

 Chen (“Upper Body Tracking for Human-Machine Interaction with Moving Camera”, provided in the IDS) teaches establishing a current face-shoulder coordinate system 

    PNG
    media_image1.png
    291
    790
    media_image1.png
    Greyscale


The examiner notes that in Fig. 1, p1 appears to be located by a face detector, however it merely identifies a face and does not take into account any facial features into the coordinate system as would be understood by a person having ordinary skill in the art. Therefore Chen does not teach a face-shoulder coordinate system based on the detected face and shoulder features;

Chen does not teach transforming a previous hand region of interest, which is a region of interest containing a hand of the user and which has been generated from a previous image received from the camera system, from a previous face-shoulder coordinate system into the current face-shoulder coordinate system to generate a transformed previous hand region of interest; extracting a current hand region of interest from the current image, wherein the current hand region of interest is defined in the current face-shoulder coordinate system; 

and performing gesture recognition using the transformed previous hand region of interest and the current hand region of interest in the current face-shoulder coordinate system.

Chen does, additionally teach that the upper body tracking algorithm may be combined with various gesture recognition algorithms, however the remainder of the independent claims are based upon the applicant’s prescribed face-shoulder coordinate system. Additional prior art references which are listed in the conclusion would not necessarily commend themselves to the Chen or each other without reliance upon impermissible hindsight. That is, any combination of Chen and any of the named prior art would be based on impermissible guidance from the claim itself. The remainder of the pending claims recite the same essential features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
The specification must be corrected appropriately as indicated in the objections above.
Claims must be corrected appropriately as indicated in the objections above.
Figures must be corrected appropriately as indicated in the objections above.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Minnen (US 2015/0309581 A1) teaches a hand tracking and shape recognition interface for a user, which classifies blobs in images as corresponding to object shapes.
Wang (US 2015/0154804 A1) teaches a system and method for augmented reality interactions which takes facial image data and an affine transformation matrix corresponding to user hand gestures to create a virtual scene.
Babin (US 2015/0253863 A1) teaches a gesture recognition system which identifies a hand region of interest, estimates hand features in the region with at least one feature estimated using a transform on a contour of the hand ROI, and performs hand pose recognition based on the set of features.
Karmon (US 20180307319 A1) teaches a hand gesture recognition method which may predict an upcoming hand gesture based on a trained predictor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALEB TESSEMA whose telephone number is (571)272-2696.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KALEB TESSEMA/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667